Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000531
                                                         10-OCT-2017
                                                         03:07 PM




                          SCWC-16-0000531

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                vs.

          CHRISTINE KIM, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000531; CASE NO. 1DTA-15-04670)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari, filed on September 4, 2017, is hereby rejected.

           DATED: Honolulu, Hawaii, October 10, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson